DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-11, 13, 14, 16-22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, it is unclear on which unit - weight, mole, volume - the percentages of the pentasil zeolite and silica or alumina are.
Regarding claim 6, it is unclear what the bed members are.
Regarding claim 8, it is unclear what the functions of wet or dry nitrogen, air are in the process.
	Regarding claim 10, there is no specific connection between the limitation “transferring heat using one or more cross-exchangers” with the claimed process of claim 1.
	Regarding claim 11, there is no any connection between the limitation of claim 11 and the claimed process of claim 1.
	Regarding claim 21, it is unclear what the purpose of the step of providing a dilution stream of LPG composition is. There is no any connection between the limitation of claim 21 with claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9, 10, 13, 14, 16, 17, 18, 19, 20, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (3,767,568).
	Chen discloses a process of upgrading a reformate containing isomers of hexane and isohexane and benzene to improve octane number of gasolinesclaim 13 in the presence of catalyst comprising a content of 1 to 95 weight percent of a zeolite having silica and alumina mole ratio of from 15 to 100claims 14 and 26, namely ZSM-5 (a pentasil zeolite), an inorganic oxide such as silica as a matrix, from 0.01 to 30 weight percent of metals including various of metals including zinc and rheniumclaim 16 to produce a product having aromatics with higher octane number when compared with the reformate (the abstract; col. 1, lines 8-20; col. 2, lines 5-17; col. 3, lines 1-21; col. 4, lines 32-36; col. 6, lines 47-52; col. 10, line 47 to col. 11, line 3; col. 12, lines 2-60).
 	Chen does not disclose to select specially zinc and a group VII metals namely rhenium as recited in claim 16. However, these two specific metals are mentioned by Chen to be used to make the catalyst as discussed above.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by picking Zn and a group VII metal namely rhenium for the catalyst to arrive at the applicants’ claimed process since it is expected that using any metals in any combination for the catalyst would yield similar results except the criticality can be shown by applicants.
	Chen discloses converting various feedstocks to different products as in examples.
	Regarding claim 2, Chen discloses in example 52 a gain of 15.2 octane number was achieved.
	Regarding claims 6 and 7, the reactor of Chen for the upgrading of reformate must have at least one bed to contain the catalyst an inlet for the reformate (col. 15, lines 33-60).
Regarding claim 9, temperature is one of parameters which is needed to be controlled in a chemical reaction. Therefore, the temperature of the reactant of a chemical must be controlled to make it ready for the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by employing a temperature controller such as heater of cooler to heat/cool the reactant at appropriate locations such as the reactant supply point to control the temperature of the reactant for the reaction.
Regarding claims 10 and 17, as discussed above, the reactant of the reaction may need to be heated up/cooled down for the reaction. This heating up/cooling down must be made by heat-exchanging by heat exchangers from available heat sources such as the heat from the product stream downstream from the reactant feed inlet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by employing heat exchanger to perform this step. As a result of heat exchanging, the liquid, semi-liquid, semi-gaseous mixture would be produced downstream of heat exchangers.
	 Regarding claim 18, Chen discloses the product contains different hydrocarbons having different number of carbons (see examples).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by separating these different hydrocarbons by appropriate method such as distillation if these different hydrocarbons would be used for different purposes.
	Regarding claims 19 and 20, Chen discloses the temperature and the space velocity in examples.
 
Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (3,767,568) in view of Chin et al (5,395,513) incorporated with Haddad et al (5,043,517).
Chen discloses a process as discussed above.
Chen does not disclose the catalyst is regenerated as recited in 4, 5, and 8. However, Chin incorporated herein by Haddad discloses a catalyst used for a similar process is regenerated (the abstract; col. 4, lines 1-11).
It would have been obvious to one having ordinary skill in the art to have modified the Chen process by regenerating the catalyst by air at a temperature such as less than 1000oF to arrive at the applicants’ claimed process so that the spent catalyst can be reused (Haddad: figures; col. 3, lines 57-66).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (3,767,568) in view of Harandi et al (4,950,823).
Chen discloses a process as discussed above.
Chen does not disclose providing a dilution stream as recited in claim 21. However, Harandi discloses a fuel gas of C4- can be added to a reformate containing aromatics (the abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by adding C4- stream disclosed by Harandi to the reformate to arrive at the applicants’ claimed process.
  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (3,767,568) in view of Harandi et al (4,950,823) in view of Eberly, Jr. et al (4,950,823).
Chen discloses a process as discussed above.
Harandi discloses sulfur in the naphtha needs to be removed before the naphtha is fed to the reformer (col. 4, lines 51-56).
Harandi does not disclose using an adsorbent. However, Eberly, Jr. discloses sulfur in a naphtha can be removed by adsorbent (the abstract; col. 2, lines 26-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen process by employing adsorbent to remove sulfur from the naphtha to arrive at the applicants’ claimed process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772